*161Opinion by
Mr. Chief Justice Moore.
This is a special proceeding by Lee Morgan against the State of Oregon to review a judgment of a justice’s court of Linn County sentencing him to pay a fine and costs for violating the provisions of the local option liquor law. The return to the writ of review, which was issued, sets out the facts in respect to the procedure adopted in the justice’s court, except that the motion to set aside the plea of guilty was not made until after sentence had been pronounced, and the transcript on appeal also shows that the judgment rendered by the circuit court of that county was almost identical to that described in the case of Curran v. State, 53 Or. 154 (99 Pac. 420).
As the determination of that case is conclusive herein, the judgment dismissing the proceedings is affirmed.
Affirmed.